DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/11/2022 has considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 7, 9, 10,15-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,404,376. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application teaches the similar features of a semiconductor device of US Patent such as: a plurality of epitaxial regions that merged together; a dielectric layer over the epitaxy regions; a  conductor extending through the dielectric layer; a plurality of residues in the plurality of recesses as compared both claim 1’s pending application and claim 1’s US Patent. The following is claims to claims as compared to the pending application and US Patent.
Regarding claim 1 of the pending application, US Patent teaches a semiconductor device (see claim 1’s preamble) comprising: 
a plurality of epitaxy regions, wherein each of the plurality of epitaxy regions is merged with an adjacent epitaxy region of the plurality of epitaxy regions (see lines 1-3); 
a dielectric layer over the plurality of epitaxy regions (See line 4); 
a conductor extending through the dielectric layer to a first epitaxy region and a second epitaxy region of the plurality of epitaxy regions (see lines 5-7), wherein an upper surface of each of the first epitaxy region and the second epitaxy comprises a plurality of recesses (see lines 9-11); and 
a plurality of residues in the plurality of recesses, wherein a first portion of the plurality of residues are between the first epitaxy region and the conductor (see lines 12-14), wherein a second portion of the plurality of residues are between the second epitaxy region and the conductor (see lines 14-16).
Claim 6 of the pending application, US Patent teaches the same features of claim 6.
Regarding claim 7 of the pending application, US Patent teaches a semiconductor device (see claim 8’s preamble) comprising: 
a source/drain region in a substrate, the source/drain region comprising merged epitaxy regions, the source/drain region comprising a first upper surface and a second upper surface, wherein each of the first upper surface and the second upper surface comprises a plurality of recesses (See lines 2-7); 
a plurality of residues in the plurality of recesses of the first upper surface and the second upper surface (see lines 8-10); 
a dielectric layer over the substrate (see line 11); and 
a conductor extending through the dielectric layer to the first upper surface and the second upper surface (see lines 12-13).
Claim 9 of the pending application, US Patent teaches the same features of claim 12.
Claim 10 of the pending application, US Patent teaches the same features of claim 14.
Claim 12 of the pending application, US Patent teaches the same features of claim 11.
Regarding claim 15 of the pending application, US Patent teaches a semiconductor device (see claim 15’s preamble) comprising: 
a first epitaxy structure, the first epitaxy structure being a first continuous epitaxial region, the first continuous epitaxial region having a first faceted surface, a second faceted surface, and a first upper surface between the first faceted surface and the second faceted surface, the first upper surface having a first roughened surface, the first roughened surface having a plurality of first recesses (see lines 2-8); 
a first conductor on the first roughened surface of the first upper surface (see lines 9-10); and 
a plurality of first residues between the first epitaxy structure and the first conductor (see lines 11-12).
Claim 16 of the pending application, US Patent teaches the same features of claim 16.
Claim 17 of the pending application, US Patent teaches the same features of claim 17.
Claim 19 of the pending application, US Patent teaches the same features of claim 19.
Claim 20 of the pending application, US Patent teaches the same features of claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8,11-13,15,16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0126326), and further in view of Park (US 9,230,795).
Regarding claim 1, Park teaches a semiconductor device in fig. 10 comprising: 
a plurality of epitaxy regions (15), wherein each of the plurality of epitaxy regions is merged with an adjacent epitaxy region of the plurality of epitaxy regions (15); 
a dielectric layer (71) over the plurality of epitaxy regions; 
a conductor (40) extending through the dielectric layer to a first epitaxy region and a second epitaxy region of the plurality of epitaxy regions.
Park does not teach an upper surface of each of the first epitaxy region and the second epitaxy comprises a plurality of recesses; and a plurality of residues in the plurality of recesses, wherein a first portion of the plurality of residues are between the first epitaxy region and the conductor, wherein a second portion of the plurality of residues are between the second epitaxy region and the conductor.
	Wang teaches the same field of an endeavor wherein an upper surface of the epitaxy region comprises a plurality of recesses (refer to rougher surface of 64; see col. 5, lines 26-38); and a plurality of residues in the plurality of recesses, wherein a first portion of the plurality of residues are between the first epitaxy region and the conductor, wherein a second portion of the plurality of residues are between the second epitaxy region and the conductor (see par.127-127. Note that it is inherent that some residues will remain of the species used from the plasma treatment processes exist on the epitaxy structure when the conductor is filled in the contact hole C1 since there is no indication that a removal of residual species is actually performed. The removal process always leaves residues (it is costly to remove everything by additional treatment). This is supported by the instant specification).
	Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include an upper surface of each of the first epitaxy region and the second epitaxy comprises a plurality of recesses; and a plurality of residues in the plurality of recesses, wherein a first portion of the plurality of residues are between the first epitaxy region and the conductor, wherein a second portion of the plurality of residues are between the second epitaxy region and the conductor as taught by Wang in the teaching of Park so that it reduces the contact resistance of the contact plugs (see col. 5, lines 43-44).
Regarding claim 2, Park and Wang teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Park teaches the conductor (40) comprises one or more conductive layers (41/42) and a conductive fill (43) over the conductive layers (see par. 42).
Regarding claim 3, Park and Wang teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Wang teaches the one or more conductive layers (80) completely fills the plurality of recesses (refer to rougher surface of 64).
Regarding claim 4, Park and Wang teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Wang teaches the plurality of recesses is randomly distributed on the upper surface of the first epitaxy region and the upper surface of the second epitaxy region (col.5, lines 26-31. NOTE that it is inherent that the rougher surface 64 is randomly distribution on the epitaxy surface since there is bombardment process is performed on top of surface of the epitaxial source/drain surface 38/40).
Regarding claim 6, Park and Wang teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Park teaches the plurality of residues comprise one or more types of material including Argon (Ar), Neon (Ne), Krypton (Kr), and Xenon (Xe) (see par. 127-129).
Regarding claim 7, Park teaches a semiconductor device comprising: 
a source/drain region (15) in a substrate (refer to wafer 10; see pars. 55-58), the source/drain region comprising merged epitaxy regions (See fig. 10), the source/drain region comprising a first upper surface and a second upper surface (refer to first upper surface of the left epitaxial surface and the middle epitaxial surface); 
a dielectric layer (71) over the substrate (10); and 
a conductor (40) extending through the dielectric layer (71) to the first upper surface and the second upper surface.
 Park does not teach each of the first upper surface and the second upper surface comprises a plurality of recesses; a plurality of residues in the plurality of recesses of the first upper surface and the second upper surface.
	Wang teaches the same field of an endeavor wherein an upper surface of the epitaxy region comprises a plurality of recesses (refer to rougher surface of 64; see col. 5, lines 26-38); and a plurality of residues in the plurality of recesses of the first upper surface and the second upper surface (see par.127-127. Note that it is inherent that some residues will remain of the species used from the plasma treatment processes exist on the epitaxy structure when the conductor is filled in the contact hole C1 since there is no indication that a removal of residual species is actually performed. The removal process always leaves residues (it is costly to remove everything by additional treatment). This is supported by the instant specification).
	Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include each of the first upper surface and the second upper surface comprises a plurality of recesses; a plurality of residues in the plurality of recesses of the first upper surface and the second upper surface as taught by Wang in the teaching of Park so that it reduces the contact resistance of the contact plugs (see col. 5, lines 43-44).
Regarding claim 8, Park and Wang teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Wang teaches a density of the plurality recesses is randomly distributed (col.5, lines 26-31. NOTE that it is inherent that the rougher surface 64 is randomly distribution on the epitaxy surface since there is bombardment process is performed on top of surface of the epitaxial source/drain surface 38/40).
Regarding claim 11, Park and Wang teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Park teaches a silicide layer (41) over the plurality of recesses; a metal layer (refer to lateral portion of 42) along sidewalls of the dielectric layer; a barrier layer (refer to bottom portion of 42) over the silicide layer (41) and the metal layer; and a fill material (43) over the barrier layer (refer to bottom portion of 42).
Regarding claim 12, Park and Wang teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Park teaches the plurality of residues comprise one or more types of material including Argon (Ar), Neon (Ne), Krypton (Kr), and Xenon (Xe) (see par. 127-129).
Regarding claim 13, Park and Wang teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Park teaches the source/drain region comprises an indent (refer to the concave between two adjacent epitaxy regions 15 between adjacent ones of the merged epitaxy regions. Furthermore, Wang teaches the recess is merely rougher surface of epitaxy region (see col. 5, lines 26-38).  Thus, the combination of Park and Wang teach a depth of the indent is greater than a depth of the plurality of recesses.
Regarding claim 14, Park and Wang teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Park teaches the conductor (40) comprises one or more conductive layers (41/42) and a conductive fill (43) over the conductive layers (see par. 42), wherein the one or more conductive layers completely fills the indent (see fig. 10C).
Regarding claim 15, Park teaches a semiconductor device comprising: 
a first epitaxy structure (15), the first epitaxy structure being a first continuous epitaxial region, the first continuous epitaxial region having a first faceted surface, a second faceted surface, and a first upper surface between the first faceted surface and the second faceted surface (see fig. 10C).
Park does not teach the first upper surface having a first roughened surface, the first roughened surface having a plurality of first recesses; a first conductor on the first roughened surface of the first upper surface; and a plurality of first residues between the first epitaxy structure and the first conductor.
	Wang teaches the same field of an endeavor wherein an upper surface of the epitaxy region comprises a plurality of recesses (refer to rougher surface of 64; see col. 5, lines 26-38) on the epitaxy region (refer to source/drain region 38); a first conductor (80) on the first roughened surface of the first upper surface (refer to rougher surface of 64) ; a plurality of residues between the first epitaxy structure (38) and the first conductor (80) (see par.127-127. Note that it is inherent that some residues will remain of the species used from the plasma treatment processes exist on the epitaxy structure when the conductor is filled in the contact hole C1 since there is no indication that a removal of residual species is actually performed. The removal process always leaves residues (it is costly to remove everything by additional treatment). This is supported by the instant specification).
	Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the first upper surface having a first roughened surface, the first roughened surface having a plurality of first recesses; a first conductor on the first roughened surface of the first upper surface; and a plurality of first residues between the first epitaxy structure and the first conductor as taught by Wang in the teaching of Park so that it reduces the contact resistance of the contact plugs (see col. 5, lines 43-44).
	Regarding claim 16, Park and Wang teach all the limitations of the claimed invention for the same reasons as set forth above. As explained in claim 15’s rejection, fig. 10C of Park shows an example of merged source/drain regions that having a plurality of faceted surfaces (15). Meanwhile, Wang an upper surface of the epitaxy region comprises a plurality of recesses (refer to rougher surface of 64; see col. 5, lines 26-38) on the epitaxy region (refer to source/drain region 38); a first conductor (80) on the first roughened surface of the first upper surface (refer to rougher surface of 64) ; a plurality of residues between the first epitaxy structure (38) and the first conductor (80) (see par.127-127. Note that it is inherent that some residues will remain of the species used from the plasma treatment processes exist on the epitaxy structure when the conductor is filled in the contact hole C1 since there is no indication that a removal of residual species is actually performed. The removal process always leaves residues (it is costly to remove everything by additional treatment). This is supported by the instant specification).
	Thus, it would be obvious to one having ordinary skills in the art before the invention was made to include a second epitaxy structure, the second epitaxial structure having a third faceted surface, a fourth faceted surface, and a second upper surface between the third faceted surface and the fourth faceted surface, the second upper surface having a second roughened surface, the second roughened surface having a plurality of second recesses; a second conductor on the second roughened surface; and a plurality of second residues between the second epitaxy structure and the second conductor as taught by Park and Wang in their combined teaching so that it reduces the contact resistance of another contact plugs (see col. 5, lines 43-44).
Regarding claim 19, Park and Wang teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Park teaches the plurality of residues comprise one or more types of material including Argon (Ar), Neon (Ne), Krypton (Kr), and Xenon (Xe) (see par. 127-129).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818